Citation Nr: 0430412	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals, trephine, 
left frontal sinus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from February 1961 to March 
1970.

This appeal arises from an April 2002 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which increased a 
noncompensable evaluation for residuals, trephine, left 
frontal sinus to a 10 percent evaluation..


REMAND

The Board finds that further development is necessary in this 
claim.  As an initial matter, the veteran's claims file 
contains a December 1999 decision by the Social Security 
Administration granting the veteran disability benefits due 
to breathing difficulty.  However, there are no medical 
records from the Social Security Administration in the claims 
file.  All medical records must be obtained from the Social 
Security Administration.  

Furthermore, in a January 2004 Substantive Appeal, the 
veteran wrote that his sinus condition continues to worsen.  
Therefore, the Board finds that the veteran should undergo 
another VA examination to determine the current severity of 
his disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any medical 
records utilized by that agency in order 
to arrive at their decision.  These 
records should be associated with the 
claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination in 
order to determine the severity of his 
service-connected sinus condition.  The 
examiner should specifically comment on 
any symptoms associated with the 
veteran's service connected condition.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be 
indicated on the examination report.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



